Exhibit 10.3

TRANSITION AND CONSULTING AGREEMENT

 

This TRANSITION AND CONSULTING AGREEMENT (the “Agreement”) is made and entered
into as of the 25th day of July, 2014 by and between AIR T, INC., a Delaware
corporation (the "Company") and John Parry ("Employee").

 

STATEMENT OF PURPOSE

 

Employee has served as the Company’s Chief Financial Officer. Employee
previously advised the Company that he was resigning his employment and from all
offices with the Company, effective July 23, 2014 (the “Effective Date”). The
Company desires to secure Employee’s continuing service for the term hereof as a
consultant, and the parties have entered into this Agreement to confirm the
terms and effective date of their agreement regarding Employee’s resignation and
provision of consulting services.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the Company and Employee
hereby agree as follows:

 

1.     Date of Resignation. Employee has resigned, as of the Effective Date,
from each and every office and position with the Company and/or the Company’s
subsidiaries and affiliates.

 

2.     Benefit Plans and Fringe Benefits. From and after the Effective Date,
Employee shall not have the right to participate in or receive any benefit under
any employee benefit plan of the Company, any fringe benefit plan of the
Company, or any other plan, policy or arrangement of the Company providing
benefits or perquisites to employees of the Company generally or individually.
Provided, however, that Employee shall be entitled, if otherwise eligible, (i)
to exercise Employee's right to continued coverage under the Company’s medical
benefit plan as provided by federal law (and with respect to which the Company
will provide Employee with a separate notice as required by federal and/or North
Carolina law); and (ii) to elect the payment of benefits to which Employee is
entitled under any employee pension benefit plan of the Company as provided
under the terms of any such plan.

 

3.     Vacation Pay. No later than the first regular payday following the
execution of this Agreement, the Company shall pay to Employee the sum of
$9,600, less applicable federal and state withholding taxes, which Employee
acknowledges represents the full and total amount of accrued and unused vacation
pay owed to him under the terms of the Company’s plans.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Return of Company Property. All records, files, lists, including computer
generated lists, drawings, notes, notebooks, letters, handbooks, blueprints,
manuals, sketches, specifications, formulas, financial information, sales and
business plans, customer lists, lists of customer contacts, pricing information,
computers, software, cellular phones, credit cards, keys, equipment and similar
items relating to the Company’s business, together with any other property of
the Company or property which the Employee received in the course of Employee’s
employment with the Company, shall be returned to the Company, except for the
laptop computer, iPhone and iPad used by Employee as of the Effective Date,
which the Company hereby transfers to Employee. Employee represents that he has
not and will not copy, download, store or retain software, documents or other
materials or files originating with or belonging to the Company.

 

5.     Consulting Arrangement. For a period of six (6) weeks from the Effective
Date, Employee shall serve as a consultant to the Company. In that connection,
Employee to provide such information reasonably requested by the Company,
including information with respect to the preparation of the management
representation letter associated with the audit of the Company’s 401(k) plans;
the transition of duties and responsibilities to Cheryl Sigmon; and the
preparation, review and finalization of the Company’s Form 10-Q for the quarter
ended June 30, 2014. While performing consulting services for the Company,
Employee will comply with all applicable governmental laws, ordinances, rules
and regulations. During the consulting period, Employee will act as an
independent contractor and not as an employee, joint venturer or partner of the
Company. Employee shall not be an agent of the Company for any purpose
whatsoever and shall not have any right to make any warranty or representation,
to accept any obligation or to enter into any agreement on behalf of the
Company. For such consulting services to be provided hereunder, the Company
agrees to pay to Employee the sum of $44,400, to be paid on the execution
hereof.

 

6.     Reference. The Company will provide Employee a reference in a form
substantially in accord with the draft previously provided to Employee in
connection with the execution of this Agreement.

 

7.     Nondisparagement. From and after the date hereof, Employee agrees not to
make any statement (including to any media source, or to the Company’s
suppliers, customers, agents or employees) or take any action that would
disrupt, impair, embarrass, harm or affect adversely the Company, its affiliates
or any of their employees, officers, directors, or customers, or place the
Company, its affiliates or such individuals in any negative light. The Company
agrees that its board of directors, executive officers and Director of Human
Resources will not make any statement (including to any media source, or to the
Company’s suppliers, customers, agents or employees) or take any action that
would disrupt, impair, embarrass, harm or affect adversely Employee or place
Employee in any negative light. Provided, however, that nothing in this
Paragraph 7 shall preclude the parties from making any report or filing any
charge to a governmental agency as permitted or required by law.

 

 
 

--------------------------------------------------------------------------------

 

 

8.     Release. As consideration for the Company’s obligations hereunder,
Employee agrees for Employee and for Employee's heirs, executors, administrators
and assigns, to release and forever discharge the Company and all of its parent
and subsidiary corporations and affiliates, together with each of their
respective agents, officers, employees, directors and attorneys, from and to
waive any and all rights with respect to all manner of claims, actions, causes
of action, suits, judgments, rights, demands, debts, damages, or accountings of
whatever nature, legal, equitable or administrative, whether the same are now
known or unknown, which Employee ever had, now has or may claim to have, upon or
by reason of the occurrence of any matter, cause or thing whatsoever up to the
date of this Agreement, including without limitation: (i) any claim whatsoever
(whether under federal or state statutory or common law) arising from or
relating to Employee's employment or changes in Employee's employment
relationship with the Company, including Employee's resignation or separation
therefrom, (ii) all claims and rights for additional compensation or benefits of
whatever nature, including without limitation any and all bonuses, incentive
compensation or severance; (iii) all stock options, whether vested or unvested;
(iv) any claim for breach of contract, implied or express, impairment of
economic opportunity, intentional or negligent infliction of emotional distress,
wage or benefit claim, prima facie tort, defamation, libel, slander, negligent
termination, wrongful discharge, or any other tort, whether intentional or
negligent; and (v) all claims and rights under Title VII of the Civil Rights Act
of 1964, the Civil Rights Acts of 1866, 1871, or 1991, the Age Discrimination in
Employment Act, the Employee Retirement Income Security Act, the Americans With
Disabilities Act of 1993, the Family and Medical Leave Act, all as amended, or
any other federal, state, county or municipal statute or ordinance relating to
any condition of employment or employment discrimination. Provided, however,
this Release shall not (1) include any claims relating to the obligations of the
Company under this Agreement or (2) affect Employee's vested and accrued rights
as a participant in the Company's qualified pension plans.

 

9.     Reaffirmation of Employment Agreement Restrictions. Employee reaffirms
and agrees to continue to abide by the confidentiality and noncompetition
agreements contained in his Employment and Noncompete Agreement with the Company
dated as of October 6, 2006, as amended by the Amendment to Employment Agreement
and Noncompete Agreement dated as of December 19, 2008, which shall continue in
full force and effect.

 

10.     Governing Law. This Agreement shall be construed according to the
substantive laws of the State of North Carolina, without regard to conflict of
laws principles.

 

 
 

--------------------------------------------------------------------------------

 

 

11.     Severability. If any of the provisions set forth in this Agreement be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement, but this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

12.     Assistance and Cooperation. Employee agrees to cooperate with and
provide assistance to the Company and its legal counsel in connection with any
litigation (including arbitration or administrative hearings) or investigation
affecting the Company, in which, in the reasonable judgment of the Company's
counsel, Employee's assistance or cooperation is needed. Employee shall, when
requested by the Company, provide testimony or other assistance and shall travel
within the United States mainland at the Company's request in order to fulfill
this obligation. Provided, however, that, in connection with such litigation or
investigation, the Company shall reasonably accommodate Employee's schedule,
shall reimburse the employee (unless prohibited by law) for any actual loss
wages and travel expenses in connection therewith and shall provide Employee
with reasonable notice in advance of the times in which Employee’s cooperation
or assistance is needed.

 

13.     Waiver. Any waiver or consent from the Company with respect to any term
or provision of this Agreement shall be effective only in the specific instance
and for the specific purpose for which given and shall not be deemed, regardless
of frequency given, to be a further or continuing waiver or consent. The failure
or delay of the Company at any time or times to require performance of, or to
exercise any of its powers, rights or remedies with respect to, any term or
provision of this Agreement (except as otherwise expressly provided herein)
shall affect the Company’s right at a later time to enforce any such term or
provision.

 

14.     Entire Agreement. This Agreement contains the entire agreement between
the Company and Employee and, except as set forth herein, supersedes all prior
agreements relating to the subject matter hereof, and may be changed only by a
writing signed by the parties hereto. Any and all prior representations,
statements and discussions regarding the subject matter of this Agreement have
been merged into and/or replaced by the terms of this Agreement, except as set
forth above.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, or
caused this Agreement to be duly executed by their authorized representatives as
of the day and year first above written.

 

 

AIR T, INC.

                   

By:

/s/ Nicholas J. Swenson

   

Nicholas J. Swenson, Chief Executive Officer and President

                   

/s/ John Parry

   

John Parry

 

 